Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 1, 2022 has been entered.  Claims 1, 4, 44 have been amended.  Claims 2, 9-10, 15, 19, 22, 26-27, 30-31, 34, 38-41, 43, 45-46 are canceled.  Currently, claims 1, 3-8, 11-14, 16-18, 20-21, 23-25, 28-29, 32-33, 35-37, 42, 44 and 47-52 are pending for examination.

Response to Arguments
Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive. 
Applicant argues on page 14 that King et al. (US Pat 6,319,241) does not teach a device that is capable of providing delivery of the percutaneous lead to the appropriate portion of the body without traversing a vein or artery of the patient, but rather to be inserted through the patient’s skin, muscle and septa.  Applicant directs attention to Figures 24, 25 which depict a “branching like lead-system”.  With reference to Figures 24-25, King et al. discloses under the Brief Description of the Drawings that these are “yet another embodiment of a lead having two spans”.  This argument is not persuasive because embodiment that is relied upon by the previous Office action, is not directed to Figures 24-25, but to the embodiment of Fig. 37a-b where spans are not present.
Applicant argues on page 15 that Boling (US PG Pub 2003/0195602) does not teach a device that is capable of enabling a stylet to extend through the length of the probe, due to the angled/bent position of the lead in Figure 15.  As a reminder, King et al. discloses a percutaneous lead 37 comprising a longitudinal body having a first end and a second end, the first end terminates to form a distal tip 41; the longitudinal body comprising two or more concentric members, including a first concentric member and a second concentric member (figs. 37a-b)…, wherein the first concentric member has a first insulated body (“coated with a polymer”) having a first length defined at least by the first end.  King et al. also discloses a stiffening stylet 142 to be placed into the lead through the second end (“proximal portion”) to make the lead stiff but does not disclose the exact location of where the lumen of the first insulated body extends from, specifically extending from the second end position to a position located between a first end and an electrode.  Thus, Boling was relied upon in the previous Office action to teach it is well known in the art for a removable stiffening stylet 130 to be positioned within a first insulated body 141 of an implantable lead within a lumen ([0078]), wherein the lumen extends from a second end position to a position located between a first end and an electrode (fig. 1).  To further clarify, Boling teaches the first insulated body 141 has a first end 144, an electrode 212, a second end 145 and a core member 180 (fig. 5; [0081]), where the core member has a first end 182 that serves as a stop for the stylet 130 as it is fed through the lumen of the first insulated body toward the distal end of the lead ([0082], fig. 7).  Therefore, Applicant’s argument that Figure 15 of Boling suggests that the stylet does not extend through the length of the probe due to the angled/bent positioning of the lead is not persuasive because the prior art teaches the exact opposite, where the lumen extends from the second end position 145 to a position located between a first end 144 and an electrode 212.  
In response to applicant's argument that the prior art do not teach a device that is capable of providing delivery of the percutaneous lead to the appropriate portion of the body without traversing a vein or artery of the patient, but rather to be inserted through the patient’s skin, muscle and septa, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Objections
Claim 44 objected to because of the following informalities: line 21 recites, “providing stiffness to the longitudinal body sufficient at least penetrate” which is missing the term “to”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 11-14, 16-18, 20-21, 23-25, 28-29, 32-33, 35-37, 42, 44 and 47-52 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 44 have been amended to recite the limitation, “wherein the first insulated body has no electrical conductors within the lumen thereof”.  This is regarded as a negative limitation.  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  A review of the originally filed specification for this specific limitation does not yield explicit support for this limitation.  The mere absence of a positive recitation is not basis for an exclusion.
Claims 3-8, 11-14, 16-18, 20-21, 23-25, 28-29, 32-33, 35-37, 42 and 47-52 are rejected to for being dependent on either claims 1 or 44 and failing to remedy the deficiencies of the rejected independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 11-14, 16-18, 20-21, 23-25, 28-29, 32-33, 35-37, 42, 44 and 47-52 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “providing stiffness to the longitudinal body sufficient at least penetrate muscle tissue and intermuscular septum tissue proximal to a saphenous nerve of a patient, including body tissue comprising a portion of an adductor canal” in claims 1 and 44 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 3-8, 11-14, 16-18, 20-21, 23-25, 28-29, 32-33, 35-37, 42 and 47-52 are rejected to for being dependent on either claims 1 or 44 and failing to remedy the deficiencies of the rejected independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11, 17, 20-21, 23-25, 42, 44, 47-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US Pat 6,319,241) in view of Boling (US PG Pub 2003/0195602), Lev et al. ("CT Angiography and CT Perfusion Imaging". Brain Mapping: The Methods (Second Edition), 2002) and Lujan et al. (US Pat 10,360,511).
Regarding claims 1, 3-4, 11, 17, 20-21, 23-25, 42 and 44, King et al. discloses a percutaneous lead capable of delivering electrical stimulation to the saphenous nerve from a location in the adductor canal parallel to the long axis of the saphenous nerve, the percutaneous lead comprising: a longitudinal body having a first end and a second end that define a long axis of the longitudinal body, wherein the first end terminates to form a distal tip 41; the longitudinal body comprising two or more concentric members, including a first concentric member and a second concentric member, wherein an outer surface of the first concentric member contacts an inner surface of the second concentric member (figs. 37a-b), wherein the first concentric member has a first insulated body (“coated with a polymer”) having a first length defined at least by the first end, the first concentric member comprising a first set of conductive members 40 formed in the insulated body (“The conductive wires 40 carrying energy to the electrodes are in the interior of the concentric tubes”), wherein the insulated body includes one or more exposed surface regions 39 located proximal to the first end to form a first set of electrodes; wherein the second concentric member has a second insulated body (“coated with a polymer”) having a second length, wherein the second length is less than, and overlaps with, the first length (figs. 37a-b), the second concentric member comprising a second set of conductive members 40 formed in the second insulated body (“The conductive wires 40 carrying energy to the electrodes are in the interior of the concentric tubes”), wherein the second insulated body includes one or more exposed surface regions 39 to form a second set of electrodes (col. 12, lines 41-55).  King et al. discloses a stiffening stylet 142 (fig. 37b) for use with the lead to implant the electrodes to the spinal cord or brain (col. 12, lines 12-36), but does not disclose the details, such as a first insulated body forms a lumen extending from the second end to position located between the first end and the first electrode configured to receive and mate with the removable stiffening stylet thereby providing stiffness to the longitudinal body sufficient to at least penetrate muscle tissue and intermuscular septum tissue proximal to a saphenous nerve of a patient, including body tissue comprising a portion of an adductor canal; and wherein the first insulated body has no electrical conductors within the lumen thereof.  Boling teaches it is well known in the art to use a removable stiffening style 130 when implanting a lead to provide a temporary measure of rigidity to assist in implantation ([0116]), the lead comprising a first insulated body 141 ([0077]) concentrically positioned within a second body 201 ([076]), the first insulated body comprising a lumen ([0078]) configured to receive and mate with the removable stiffening stylet, and wherein the lumen extends from the second end 145 to a position 182 ([0082]; fig. 7) located between the first end 144 and an electrode 212 (fig. 5); the stylet and lead collectively having a rigidity to push the lead through soft brain tissue ([0130]); and further teaches that the electrical conductors 200 within the lead wrap around the lumen (fig. 5, “polymeric reinforcing sheath defining a longitudinal lumen and providing a structure around which the conductor can be arranged” [0010], [0012], [0092]) such that there are no electrical conductors within the lumen thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King et al. to include a lumen extending from a proximal portion to a distal portion located between the first end and a first electrode to receive and mate with a removable stiffening stylet as taught by Boling in order to better assist in making the lead sufficiently rigid for pushing through tissues, and to wrap the electrical conductors around the lumen as taught by Boling in order to provide “a structure around which the at least one conductor can be arranged” ([0012]).  Lev et al. teaches the density of brain tissue (gray and white matter) is 25-35 Hounsfield units, as compared to muscle and other soft tissues at 20-40 Hounsfield units (Table 1).  It would therefore have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the percutaneous lead and the stylet would collectively have a stiffness capable to at least penetrate muscle tissue and intermuscular septum tissue proximal to a nerve of the patient such as the saphenous nerve as Lev et al. teaches the densities of brain matter and muscles, soft tissues are similar in scope.  King et al. does not expressly disclose wherein the first set of electrodes has an exposed length, or collective exposed length, between about 1 mm and 10 cm, and the second set of electrodes has an exposed length, or collective exposed length, between about 1 mm and 10 cm.  Lujan et al. teaches it is well known in the art for percutaneous electrodes to comprise the dimensional length of between about 1 mm and 10 cm (fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the length of the electrodes to have an exposed length, or collective exposed length, between about 1 mm and 10 cm as taught by Lujan et al. since discovering the optimum or workable ranges involves only routine skill in the art and such a design choice would not appear to alter the operation of the device and the results of such a design choice would be reasonably predictable.  King et al. teaches it is well within the scope of the invention to extend or shorten the lead to effect different areas of the body, adjusting to achieve optimal positioning (col. 12, line 36-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of King et al. to have a longitudinal body length commensurate with a distance between a location outside a body of the patient through the muscle tissue and the intermuscular septum tissue into the adductor canal to a placement location of the first set of the electrodes in parallel to or substantially in parallel to a long axis of the saphenous nerve, as a change in length is a matter of design choice disclosed by King et al., would not alter the stimulation delivery of the device, and such a modification would be reasonably predictable.  It is further asserted that the lead would be capable of placement in the patient body such that the first set of electrodes can deliver electrical stimulation to the saphenous nerve, given that as set forth above, the lead and stylet combination of King et al. in view of Boling have a collective stiffness capable of penetrating through muscle, soft tissues as evidenced by Lev et al., and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claims 47-52, King et al. in view of Boling, Lev et al. and Lujan et al. disclose a percutaneous lead with a stiffening stylet with a collective stiffness capable of penetrating the sartorius muscle  and the subsartorial fascia of the patient, the stiffness sufficiently capable to penetrate between 1cm and up to 10cm of body tissue, given the reasons presented in claim 1 and 44.  Burden shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US Pat 6,319,241) in view of Boling (US PG Pub 2003/0195602), Lev et al. ("CT Angiography and CT Perfusion Imaging". Brain Mapping: The Methods (Second Edition), 2002) and Lujan et al. (US Pat 10,360,511) as applied to claims 1, 3-4, 11, 17, 20-21, 23-25, 42, 44 and 47-52 above, and further in view of Finley et al. (US Pat 8,644,953).
Regarding claims 5-8, King et al. does not disclose the conductive elements of the first set of conductive members or second set of conductive members are interlaced or coiled. Finley et al. teaches it is well known in the art for conductors to be in a coiled or braided configuration within a lead (col. 12, lines 12-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King et al. to select a coiled or braided configuration for the conductors as taught by Finley et al. since it is a design well known in the art, lacking criticality, and would not appear to alter the operation of the device and the results of such a design choice would be reasonably predictable.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US Pat 6,319,241) in view of Boling (US PG Pub 2003/0195602), Lev et al. ("CT Angiography and CT Perfusion Imaging". Brain Mapping: The Methods (Second Edition), 2002) and Lujan et al. (US Pat 10,360,511) as applied to claims 1, 3-4, 11, 17, 20-21, 23-25, 42, 44 and 47-52 above, and further in view of Lim et al. (US PG Pub 2011/0159748).
Regarding claims 13-14, King et al. does not expressly disclose the details of the proximal end of the first and second concentric members, such as one or more exposed surface regions to form a contact for connection to a waveform stimulator.  Lim et al. teaches a terminal connector assembly (fig. 3) for forming connection to a waveform stimulator, where one or more exposed surface regions form a contact 40a-c, 44 ([0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King et al. to comprise a proximal end such as that taught by Lim et al. in order to provide a well-known connector design for the purpose of connecting to a waveform stimulator.

Claims 16, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US Pat 6,319,241) in view of Boling (US PG Pub 2003/0195602), Lev et al. ("CT Angiography and CT Perfusion Imaging". Brain Mapping: The Methods (Second Edition), 2002) and Lujan et al. (US Pat 10,360,511) as applied to claims 1, 3-4, 11, 17, 20-21, 23-25, 42, 44 and 47-52 above, and further in view of Swoyer et al. (US PG Pub 2008/0147155).
Regarding claims 16, 28-29, King et al. does not expressly disclose an associated spacing between conductive elements of the first set of conductive members is different than an associated spacing between conductive elements of the second set of conductive members.  Swoyer et al. provides various examples of braided electrical conductors (figs. 4a-8), where an associated spacing between conductive elements of a first set of conductive members is different than an associated spacing between conductive elements of a second set of conductive members ([0034], fig. 4a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King et al. such that the conductors were designed to braid/coil in the manner taught by Swoyer et al. since it is a design well known in the art, lacking criticality, and such a design choice would not appear to alter the operation of the device and the results of such a design choice would be reasonably predictable.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US Pat 6,319,241) in view of Boling (US PG Pub 2003/0195602), Lev et al. ("CT Angiography and CT Perfusion Imaging". Brain Mapping: The Methods (Second Edition), 2002) and Lujan et al. (US Pat 10,360,511) as applied to claims 1, 3-4, 11, 17, 20-21, 23-25, 42, 44 and 47-52 above, and further in view of Pianca (US PG Pub 2018/0028804).
Regarding claim 18, King et al. does not expressly disclose the longitudinal body has a non-circular cross-section.  Pianca teaches it is known in the art for the cross-section of leads to be a variety of shapes, such as circular, rectangular, oval ([0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the lead to a non-circular cross-section as taught by Pianca since a change of shape of an invention involves only routine skill in the art and such a design choice would not appear to alter the operation of the device and the results of such a design choice would be reasonably predictable.

Claims 32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US Pat 6,319,241) in view of Boling (US PG Pub 2003/0195602), Lev et al. ("CT Angiography and CT Perfusion Imaging". Brain Mapping: The Methods (Second Edition), 2002) and Lujan et al. (US Pat 10,360,511) as applied to claims 1, 3-4, 11, 17, 20-21, 23-25, 42, 44 and 47-52 above, and further in view of Leven (US PG Pub 2014/0148753).
Regarding claims 32 and 36, King et al. does not expressly disclose a distal opening located distal to the second end, and wherein the distal opening is defined in the longitudinal body for delivery of fluid injection at the distal opening, and a second cable adapter coupled to the second end, wherein the second cable adapter provides a port for fluid delivery through the percutaneous lead.  Leven teaches it is known in the art to deliver fluid injection when delivering electrical stimulation, where a distal opening 444 is defined in the longitudinal body for delivery of fluid injection at the distal opening ([0056]) with a second cable adapter providing a port for fluid delivery through percutaneous lead ([0085-0087], fig. 6c).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King et al. to include a drug delivery system within the lead in order to assist a number of different indications during electrical stimulation ([0004-0005]).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US Pat 6,319,241) in view of Boling (US PG Pub 2003/0195602), Lev et al. ("CT Angiography and CT Perfusion Imaging". Brain Mapping: The Methods (Second Edition), 2002) and Lujan et al. (US Pat 10,360,511) as applied to claims 1, 3-4, 11, 17, 20-21, 23-25, 42, 44 and 47-52 above, and further in view of Deshmukh et al. (US PG Pub 2013/0317303).
Regarding claim 33, King et al. does not expressly disclose the longitudinal body comprises a plurality of markings indicative of depth of insertion.  Deshmukh et al. teaches it is well known in the art to use a plurality of markings on a longitudinal device to indicate the depth of insertion ([0082]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King et al. and include marks on the longitudinal body as taught by Deshmukh et al. to better track the depth of insertion of the device ([0082]). 

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US Pat 6,319,241) in view of Boling (US PG Pub 2003/0195602), Lev et al. ("CT Angiography and CT Perfusion Imaging". Brain Mapping: The Methods (Second Edition), 2002) and Lujan et al. (US Pat 10,360,511) as applied to claims 1, 3-4, 11, 17, 20-21, 23-25, 42, 44 and 47-52 above, and further in view of Holle (US PG Pub 2013/0257625).
Regarding claim 35, King et al. does not expressly disclose a cable adapter coupled to the second end, wherein the cable adapter comprises a transparent material and is configured to provide visual confirmation of proper contact between the electrode and an external electrical stimulation system.  Holle teaches it is known in the art to make connection points between devices and leads transparent, in order for the clinician to view the lead as it connects to the device ([0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King et al. such that a transparent cable adapter was provided as taught by Holle in order to better assist viewing the lead as it connects to the external stimulation system ([0005]).

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US Pat 6,319,241) in view of Boling (US PG Pub 2003/0195602), Lev et al. ("CT Angiography and CT Perfusion Imaging". Brain Mapping: The Methods (Second Edition), 2002) and Lujan et al. (US Pat 10,360,511) as applied to claims 1, 3-4, 11, 17, 20-21, 23-25, 42, 44 and 47-52 above, and further in view of Holle (US PG Pub 2013/0257625) and Leven (US PG Pub 2014/0148753).
Regarding claim 37, King et al. does not expressly disclose a cable adapter configured to be coupled to a percutaneous lead, wherein the cable adapter comprises a transparent material and is configured to provide visual confirmation of proper contact between the one or more electrode and an external electrical stimulation system, wherein the cable adapter is configured to provide a port for fluid delivery through the percutaneous lead.  Holle teaches it is known in the art to make connection points between devices and leads transparent, in order for the clinician to view the lead as it connects to the device ([0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King et al. such that a transparent cable adapter was provided as taught by Holle in order to better assist viewing the lead as it connects to the external stimulation system ([0005]).  Leven teaches it is known in the art to deliver fluid injection when delivering electrical stimulation, where a distal opening 444 is defined in the longitudinal body for delivery of fluid injection at the distal opening ([0056]) with a second cable adapter providing a port for fluid delivery through percutaneous lead ([0085-0087], fig. 6c).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King et al. to include a drug delivery system within the lead in order to assist a number of different indications during electrical stimulation ([0004-0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792